Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-3, 7-12, and 16-19 are currently pending and are addressed below.

Response to Amendment
The amendment filed 08/22/2022 has been entered. Claims 1-3, 7-12, and 16-19 are currently pending. The previous 35 USC 112 rejection is overcome by Applicant’s amendments and comments. However, the newly amended claim limitations necessitated new grounds of rejection under 35 USC 112.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-12, and 16-19 have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.

Claim Objections
Claim 1 is objected to because of the following informalities: 
in lines 3, 9, 13, and 16, the word “anomaly” is missing an appropriate article.
In line 6, it appears the word “breaking” should be “braking”. Appropriate correction is required.
Claims 10 and 19 are objected to for the similar reasons.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 7-12, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, in lines 22-24, it is unclear and indistinct what is meant by training… an AI model “with forecast” on the plurality of error categories. The phrase “with forecast” does not make grammatical sense in the context of the claims. It appears, from Applicant’s arguments on p. 12 of the reply that the intended claim limitation should read “based on the plurality of error categories”.
Claims 10 and 19 are similarly indistinct.
Further, the term “abrupt change”, “close proximity”, “frequent close proximity”, and “very high rate” in claims 1, 10, and 19 are relative terms which render the claim indefinite. The terms “abrupt”, “frequent”, “close”, and “very high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Allowable Subject Matter
As best understood by the Examiner, it appears that claims 1-3, 7-12, and 16-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RYAN J. RINK
Examiner
Art Unit 3664



/Ryan Rink/Primary Examiner, Art Unit 3664